OPINION — AG — THE SURVIVING OR RESULTING CORPORATION WILL SUCCEED TO AND BECOME VESTED WITH ALL RIGHTS, PRIVILEGES AND POWERS OF THE TERMINATING CORPORATION OR CORPORATIONS AND NEED NOT COMPLY WITH THE PROVISIONS OF 1 O.S. 1961 13 [1-13]. CITE: 18 O.S. 1961 1.167 [18-1.167] (BRIAN UPP) FILENAME: m0000997 JOHN CLIFTON DISTRICT ATTORNEY ATTORNEY GENERAL OF OKLAHOMA — OPINION AUGUST 3, 1967 OPINION — AG — THE SURVIVING OR RESULTING CORPORATION WILL SUCCEED TO AND BECOME VESTED WITH ALL RIGHTS, PRIVILEGES AND POWERS OF THE TERMINATING CORPORATION OR CORPORATIONS AND NEED NOT COMPLY WITH THE PROVISIONS OF 1 O.S. 1961 13 [1-13]. CITE: 18 O.S. 1961 1.167 [18-1.167] (BRIAN UPP)